Exhibit 10.01

 

LOGO [g909209111.jpg]

3400 Bridge Parkway

Redwood Shores, CA 94065

Tel: +1 (650) 345-9000

Fax: +1 (650) 240-0500

www.imperva.com

September 30, 2014

Michael Mooney

Dear Mike:

Imperva, Inc. (the “Company”) is pleased to offer you employment on the
following terms:

1. Position. Your title will be Chief Revenue Officer and you will report to the
Company’s President & CEO, Anthony Bettencourt. This is a full-time position
based out of Redwood Shores HQ. By signing this letter agreement, you confirm to
the Company that you have no contractual commitments or other legal obligations
that would prohibit you from performing your duties for the Company.

2. Cash Compensation. The Company will pay you a starting salary at the rate of
$27,083.33 per month ($325,000 per year), payable in accordance with the
Company’s standard payroll schedule. This salary will be subject to adjustment
pursuant to the Company’s employee compensation policies in effect from time to
time. In addition, you will be eligible to participate in the Company’s
commission plan. Initially, your annual commission goal will be $275,000 at
target and paid monthly. Commission will be awarded based on objectives or
subjective criteria approved by the Company’s Chief Executive Officer, and will
be in accordance with the Company’s then-current sales commission plan.

3. Employee Benefits. As a regular employee of the Company, you will be eligible
to participate in a number of Company-sponsored benefits as in effect from time
to time. The Company does not maintain a vacation or paid time off accrual
policy with a fixed number of days for exempt, salaried staff and will not
formally track the amount of personal time you spend away from the office, and
you are free to take personal time at your discretion, with pay, subject to
coordination with and approval from your manager and in accordance with the
Company’s Time Off Policy; however, you will be expected to manage your time
away from the office in such a way as to ensure that your work responsibilities
are adequately addressed.

4. Equity. The Company shall, subject to the approval of its Board of Directors
or a committee of the Board of Directors, grant to you (a) a stock option to
purchase 50,000 shares of Common Stock of the Company (the “Option”) and
(b) restricted stock units for 50,000 shares of Common

 

Confidential Offer Letter – Michael Mooney

Page 1

 

 



--------------------------------------------------------------------------------

Exhibit 10.01

 

Stock of the Company (the “RSUs”). The Option and the RSUs will be granted
pursuant to and will be subject to the terms of the Company’s 2011 Stock Option
and Incentive Plan, as well the Option Agreement and the Restricted Stock Unit
Agreement. The Option and the RSUs also will be subject to the terms of the
Company’s Change in Control Plan (as filed on EDGAR with the Securities and
Exchange Commission).

5. Proprietary Information and Inventions Agreement. Like all Company employees,
you will be required, as a condition of your employment with the Company, to
sign the Company’s standard Proprietary Information and Inventions Agreement, a
copy of which is attached hereto as Exhibit A.

6. Employment Relationship. Employment with the Company is for no specific
period of time. Your employment with the Company will be “at will,” meaning that
either you or the Company may terminate your employment at any time and for any
reason, with or without cause. Any contrary representations that may have been
made to you are superseded by this letter agreement. This is the full and
complete agreement between you and the Company on this term. Although your job
duties, title, compensation and benefits, as well as the Company’s personnel
policies and procedures, may change from time to time, the “at will” nature of
your employment may only be changed in an express written agreement signed by
you and the Company’s Chief Executive Officer.

7. Outside Activities. While you render services to the Company, you agree that
you will not engage in any other employment, consulting or other business
activity without the prior written consent of the Company. While you render
services to the Company, you also will not assist any person or entity in
competing with the Company, in preparing to compete with the Company or in
hiring any employees or consultants of the Company.

8. Withholding Taxes. All forms of compensation referred to in this letter
agreement are subject to reduction to reflect applicable withholding and payroll
taxes and other deductions required by law.

9. Proof of Employment Eligibility and Background Check. This offer is
contingent upon your completion and execution of all employment documents, as
well as your ability to provide proof of identification and authorization to
work in the United States (within two business days of your start date) and upon
passing the Company’s mandatory background verification, even if this
information is not known until after your employment commences.

10. Entire Agreement. This Agreement and Exhibit A supersede and replace any
prior agreements, representations or understandings (whether written, oral,
implied or otherwise) between you and the Company and constitute the complete
agreement between you and the Company regarding the subject matter set forth
herein. This Agreement may not be amended or modified, except by an express
written agreement signed by both you and the Chief Executive Officer of the
Company.

**********

 

Confidential Offer Letter – Michael Mooney

Page 2

 

 



--------------------------------------------------------------------------------

We hope that you will accept our offer to join the Company. You may indicate
your agreement with these terms and accept this letter agreement by signing and
dating both the enclosed duplicate original of this letter agreement and the
enclosed Proprietary Information and Inventions Agreement and returning them to
me. This offer, if not accepted, will expire at the close of business on
September 30, 2014. Your employment is also contingent upon your starting work
with the Company on or before October 1, 2014.

 

Very truly yours, IMPERVA, INC. By /s/ Kristie
Castellini                                         Kristie Castellini Title:
Senior Director, Human Resources Dated:     10/01/2014

I have read and accept this employment offer:

 

/s/ Michael D. Mooney

Signature of Michael Mooney Dated:             September 30, 2014            

Attachment

Exhibit A: Proprietary Information and Inventions Agreement



--------------------------------------------------------------------------------

PROPRIETARY INFORMATION AND INVENTION AGREEMENT

In consideration of, and as a condition of my employment with Imperva, Inc., a
Delaware corporation (the “Company”), I, as the “Employee” signing this
Proprietary Information and Invention Agreement (this “Agreement”), hereby
represent to the Company, and the Company and I hereby agree as follows:

1. Purpose of Agreement. I understand that the Company is engaged in a
continuous program of research, development, production and/or marketing in
connection with its current and projected business and that it is critical for
the Company to preserve and protect its proprietary information, its rights in
certain inventions and works and in related intellectual property rights.
Accordingly, I am entering into this Agreement, whether or not I am expected to
create inventions or other works of value for the Company. As used in this
Agreement, “Inventions” means inventions, improvements, designs, original works
of authorship, formulas, processes, compositions of matter, computer software
programs, databases, mask works, confidential information and trade secrets.

2. Disclosure of Inventions. I will promptly disclose in confidence to the
Company, or to any person designated by it, all Inventions that I make, create,
conceive or first reduce to practice, either alone or jointly with others,
during the period of my employment, whether or not in the course of my
employment, and whether or not patentable, copyrightable or protectable as trade
secrets.

3. Work for Hire; Assigned Inventions. I acknowledge and agree that any
copyrightable works prepared by me within the scope of my employment will be
“works made for hire” under the Copyright Act and that the Company will be
considered the author and owner of such copyrightable works. I agree that all
Inventions that I make, create, conceive or first reduce to practice during the
period of my employment, whether or not in the course of my employment, and
whether or not patentable, copyrightable or protectable as trade secrets, and
that (i) are developed using equipment, supplies, facilities or trade secrets of
the Company; (ii) result from work performed by me for the Company; or
(iii) relate to the Company’s business or actual or demonstrably anticipated
research or development (the “Assigned Inventions”), will be the sole and
exclusive property of the Company.

4. Excluded Inventions and Other Inventions. Attached hereto as Exhibit A is a
list describing all existing Inventions, if any, that may relate to the
Company’s business or actual or demonstrably anticipated research or development
and that were made by me or acquired by me prior to the Effective Date (as
defined in Section 25, below), and which are not to be assigned to the Company
(“Excluded Inventions”). If no such list is attached, I represent and agree that
it is because I have no rights in any existing Inventions that may relate to the
Company’s business or actual or demonstrably anticipated research or
development. For purposes of this Agreement, “Other Inventions” means Inventions
in which I have or may have an interest, as of the Effective Date or thereafter,
other than Assigned Inventions and Excluded Inventions. I acknowledge and agree
that if, in the scope of my employment, I use any Excluded Inventions or any
Other Inventions, or if I include any Excluded Inventions or Other Inventions in
any product or service of the Company or if my rights in any Excluded Inventions
or Other Inventions may block or interfere with, or may otherwise be required
for, the exercise by the Company of any

 

2



--------------------------------------------------------------------------------

rights assigned to the Company under this Agreement, I will immediately so
notify the Company in writing. Unless the Company and I agree otherwise in
writing as to particular Excluded Inventions or Other Inventions, I hereby grant
to the Company, in such circumstances (whether or not I give the Company notice
as required above), a perpetual, irrevocable, nonexclusive, transferable,
world-wide, royalty-free license to use, disclose, make, sell, offer for sale,
import, copy, distribute, modify and create works based on, perform, and display
such Excluded Inventions and Other Inventions, and to sublicense third parties
in one or more tiers of sublicensees with the same rights.

5. Exception to Assignment. I understand that the Assigned Inventions will not
include, and the provisions of this Agreement requiring assignment of inventions
to the Company do not apply to, any invention that qualifies fully for exclusion
under the provisions of Section 2870 of the California Labor Code, which are
attached hereto as Exhibit B.

6. Assignment of Rights. I agree to assign, and do hereby irrevocably transfer
and assign, to the Company: (i) all of my rights, title and interests in and
with respect to any Assigned Inventions; (ii) all patents, patent applications,
copyrights, mask works, rights in databases, trade secrets, and other
intellectual property rights, worldwide, in any Assigned Inventions, along with
any registrations of or applications to register such rights; and (iii) to the
extent assignable, any and all Moral Rights (as defined below) that I may have
in or with respect to any Assigned Inventions. I also hereby forever waive and
agree never to assert any Moral Rights I may have in or with respect to any
Assigned Inventions and any Excluded Inventions or Other Inventions licensed to
the Company under Section 4, even after termination of my employment with the
Company. “Moral Rights” means any rights to claim authorship of a work, to
object to or prevent the modification or destruction of a work, to withdraw from
circulation or control the publication or distribution of a work, and any
similar right, regardless of whether or not such right is denominated or
generally referred to as a “moral right.”

7. Assistance. I will assist the Company in every proper way to obtain and
enforce for the Company all patents, copyrights, mask work rights, trade secret
rights and other legal protections for the Assigned Inventions, worldwide. I
will execute and deliver any documents that the Company may reasonably request
from me in connection with providing such assistance. My obligations under this
section will continue beyond the termination of my employment with the Company;
provided that the Company agrees to compensate me at a reasonable rate after
such termination for time and expenses actually spent by me at the Company’s
request in providing such assistance. I hereby appoint the Secretary of the
Company as my attorney-in-fact to execute documents on my behalf for this
purpose. I agree that this appointment is coupled with an interest and will not
be revocable.

8. Proprietary Information. I understand that my employment by the Company
creates a relationship of confidence and trust with respect to any information
or materials of a confidential or secret nature that may be made, created or
discovered by me or that may be disclosed to me by the Company or a third party
in relation to the business of the Company or to the business of any parent,
subsidiary, affiliate, customer or supplier of the Company, or any other party
with whom the Company agrees to hold such information or materials in confidence
(the “Proprietary Information”). Without limitation as to the forms that
Proprietary Information may take, I acknowledge that Proprietary Information may
be contained in tangible material such

 

3



--------------------------------------------------------------------------------

as writings, drawings, samples, electronic media, or computer programs, or may
be in the nature of unwritten knowledge or know-how. Proprietary Information
includes, but is not limited to, Assigned Inventions, marketing plans, product
plans, designs, data, prototypes, specimens, test protocols, laboratory
notebooks, business strategies, financial information, forecasts, personnel
information, contract information, customer and supplier lists, and the
non-public names and addresses of the Company’s customers and suppliers, their
buying and selling habits and special needs.

9. Confidentiality. At all times, both during my employment and after its
termination, I will keep and hold all Proprietary Information in strict
confidence and trust. I will not use or disclose any Proprietary Information
without the prior written consent of the Company in each instance, except as may
be necessary to perform my duties as an employee of the Company for the benefit
of the Company. Upon termination of my employment with the Company, I will
promptly deliver to the Company all documents and materials of any nature
pertaining to my work with the Company, and I will not take with me or retain in
any form any documents or materials or copies containing any Proprietary
Information.

10. Physical Property. All documents, supplies, equipment and other physical
property furnished to me by the Company or produced by me or others in
connection with my employment will be and remain the sole property of the
Company. I will return to the Company all such items when requested by the
Company, excepting only my personal copies of records relating to my employment
or compensation and any personal property I bring with me to the Company and
designate as such. Even if the Company does not so request, I will upon
termination of my employment return to the Company all Company property, and I
will not take with me or retain any such items.

11. No Breach of Prior Agreements. I represent that my performance of all the
terms of this Agreement and my duties as an employee of the Company will not
breach any invention assignment, proprietary information, confidentiality,
non-competition, or other agreement with any former employer or other party. I
represent that I will not bring with me to the Company or use in the performance
of my duties for the Company any documents or materials or intangibles of my own
or of a former employer or third party that are not generally available for use
by the public or have not been legally transferred to the Company.

12. “At Will” Employment. I understand that this Agreement does not constitute a
contract of employment or obligate the Company to employ me for any stated
period of time. I understand that I am an “at will” employee of the Company and
that my employment can be terminated at any time, with or without notice and
with or without cause, for any reason or for no reason, by either the Company or
by me. I acknowledge that any statements or representations to the contrary are
ineffective, unless put into a writing signed by the Company. I further
acknowledge that my participation in any stock option or benefit program is not
to be construed as any assurance of continuing employment for any particular
period of time.

13. Company Opportunities; Duty Not to Compete. During the period of my
employment, I will at all times devote my best efforts to the interests of the
Company, and I will not, without the prior written consent of the Company,
engage in, or encourage or assist others to engage in, any other employment or
activity that: (i) would divert from the Company any

 

4



--------------------------------------------------------------------------------

business opportunity in which the Company can reasonably be expected to have an
interest; (ii) would directly compete with, or involve preparation to compete
with, the current or future business of the Company; or (iii) would otherwise
conflict with the Company’s interests or could cause a disruption of its
operations or prospects.

14. Non-Solicitation of Employees/Consultants. During my employment with the
Company and for a one (1) year period thereafter, I will not directly or
indirectly solicit away employees or consultants of the Company for my own
benefit or for the benefit of any other person or entity, nor will I encourage
or assist others to do so.

15. Use of Name & Likeness. I hereby authorize the Company to use, reuse, and to
grant others the right to use and reuse, my name, photograph, likeness
(including caricature), voice, and biographical information, and any
reproduction or simulation thereof, in any form of media or technology now known
or hereafter developed, both during and after my employment, for any purposes
related to the Company’s business, such as marketing, advertising, credits, and
presentations.

16. Notification. I hereby authorize the Company, during and after the
termination of my employment with the Company, to notify third parties,
including, but not limited to, actual or potential customers or employers, of
the terms of this Agreement and my responsibilities hereunder.

17. Injunctive Relief. I understand that a breach or threatened breach of this
Agreement by me may cause the Company to suffer irreparable harm and that the
Company will therefore be entitled to injunctive relief to enforce this
Agreement.

18. Governing Law; Severability. This Agreement is intended to supplement, and
not to supersede, any rights the Company may have in law or equity with respect
to the duties of its employees and the protection of its trade secrets. This
Agreement will be governed by and construed in accordance with the laws of the
State of California without giving effect to any principles of conflict of laws
that would lead to the application of the laws of another jurisdiction. If any
provision of this Agreement is invalid, illegal or unenforceable in any respect,
such provision will be enforced to the maximum extent possible, given the
fundamental intentions of the parties when entering into this Agreement. To the
extent such provision cannot be so enforced, it will be stricken from this
Agreement and the remainder of this Agreement will be enforced as if such
invalid, illegal or unenforceable provision had never been contained in this
Agreement.

19. Counterparts. This Agreement may be executed in any number of counterparts,
each of which when so executed and delivered will be deemed an original, and all
of which together will constitute one and the same agreement.

20. Entire Agreement. This Agreement and the documents referred to herein
constitute the entire agreement and understanding of the parties with respect to
the subject matter of this Agreement, and supersede all prior understandings and
agreements, whether oral or written, between the parties hereto with respect to
such subject matter.

 

5



--------------------------------------------------------------------------------

21. Amendment and Waiver. This Agreement may be amended only by a written
agreement executed by each of the parties to this Agreement. No amendment or
waiver of, or modification of any obligation under, this Agreement will be
enforceable unless specifically set forth in a writing signed by the party
against which enforcement is sought. A waiver by either party of any of the
terms and conditions of this Agreement in any instance will not be deemed or
construed to be a waiver of such term or condition with respect to any other
instance, whether prior, concurrent or subsequent.

22. Successors and Assigns; Assignment. Except as otherwise provided in this
Agreement, this Agreement, and the rights and obligations of the parties
hereunder, will bind and benefit the parties and their respective successors,
assigns, heirs, executors, administrators, and legal representatives. The
Company may assign any of its rights and obligations under this Agreement. I
understand that I will not be entitled to assign or delegate this Agreement or
any of my rights or obligations hereunder, whether voluntarily or by operation
of law, except with the prior written consent of the Company.

23. Further Assurances. The parties will execute such further documents and
instruments and take such further actions as may be reasonably necessary to
carry out the purposes and intent of this Agreement. Upon termination of my
employment with the Company, I will execute and deliver a document or documents
in a form reasonably requested by the Company confirming my agreement to comply
with the post-employment obligations contained in this Agreement.

24. Acknowledgement. I certify and acknowledge that I have carefully read all of
the provisions of this Agreement and that I understand and will fully and
faithfully comply with this Agreement.

25. Effective Date of Agreement. This Agreement is and will be effective on and
after the first day of my employment by the Company, which is October 1, 2014
(the “Effective Date”).

 

Imperva, Inc.:          Employee: By:

/s/ Kristie Castellini

/s/ Michael D. Mooney

Signature Name: Kristie Castellini

Michael D. Mooney

Name (Please Print) Title: Sr. Dir. Human Resources

 

6



--------------------------------------------------------------------------------

Exhibit A

LIST OF EXCLUDED INVENTIONS UNDER SECTION 4

 

Title

   Date    Identifying Number
or Brief Description

    

     

x No inventions, improvements, or original works of authorship

¨ Additional sheets attached

Signature of Employee: /s/ Michael D. Mooney                        

Print Name of Employee: Michael D. Mooney

Date: September 30, 2014



--------------------------------------------------------------------------------

Exhibit B

CALFORNIA LABOR CODE 2870 NOTICE:

California Labor Code Section 2870 provides as follows:

Any provision in an employment agreement which provides that an employee shall
assign, or offer to assign, any of his or her rights in an invention to his or
her employer shall not apply to an invention that the employee developed
entirely on his or her own time without using the employer’s equipment,
supplies, facilities, or trade secret information except for those inventions
that either: (1) relate at the time of conception or reduction to practice of
the invention to the employer’s business, or actual or demonstrably anticipated
research or development of the employer; or (2) result from any work performed
by the employee for the employer. To the extent a provision in an employment
agreement purports to require an employee to assign an invention otherwise
excluded from being required to be assigned under California Labor Code
Section 2870(a), the provision is against the public policy of this state and is
unenforceable.